I concur in the judgment, and generally in the views expressed in the opinion of Justice Lawlor. That the act involved was intended solely as a regulatory measure designed to regulate the business of *Page 123 
selling "drugs, nostrums, ointments or any appliances for the treatment of diseases, deformities, or injuries" byitinerant venders is very clear to me. I am also satisfied that it cannot be held as matter of law that the legislative judgment as to the amount of fee or charge reasonably necessary for the regulation of that business, viz.: one hundred dollars for each half year, is wrong.